              Case 1:20-cr-00330-AJN Document 39 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
                                                          :
UNITED STATES OF AMERICA,                                 :
                                                          :    AFFIDAVIT OF CERTIFICATION
                  v.                                      :    PURSUANT TO LOCAL
                                                          :    CRIMINAL RULE 16.1
GHISLAINE MAXWELL,                                        :
                                                          :
                                  Defendant.                  20 Cr. 330 (AJN)
                                                          :
                                                          :
----------------------------------------------------------x



         I, Christian R. Everdell, an attorney duly admitted to practice in New York State and

before this Court, declare the following is true and correct under penalty of perjury pursuant to

28 U.S.C. § 1746:

         1.       I am a partner at Cohen & Gresser LLP, counsel for defendant Ghislaine Maxwell

                  in the above-captioned case.

         2.       I certify pursuant to Local Criminal Rule 16.1 that defense counsel has conferred

                  in good faith with Assistant U.S. Attorneys Alison Moe, Alex Rossmiller, and

                  Maurene Comey regarding the defense’s request for the disclosure of the

                  identities of Victims 1-3 referenced in the indictment, subject to the restrictions of

                  the protective order entered by the Court. The government did not agree to the

                  request, and instead indicated that it would disclose the identities of Victims 1-3

                  through its production of Rule 16 discovery, or as part of its production of Jencks

                  Act material closer to trial.
          Case 1:20-cr-00330-AJN Document 39 Filed 08/10/20 Page 2 of 2




I hereby certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements are willfully false, I am subject to punishment.



Dated: August 10, 2020                       /s/ Christian R. Everdell
       New York, New York                    Christian R. Everdell
                                             COHEN & GRESSER LLP
                                             800 Third Avenue
                                             New York, New York 10022
                                             Phone: 212-957-7600




                                                2
